Gunderson, J.,
dissenting:
I respectfully dissent.
Both NRS 200.366(1) and NRS 200.364(2), under which defendant was charged, are directed to forceable ‘‘sexual penetration.” 1 Thus, obviously aware of this, the State charged that defendant had committed “sexual penetration, to-wit: fellatio, by placing the penis of [the victim], against his will, in the mouth of said Defendant.” However, although the State totally failed to prove such sexual penetration as alleged, the defendant was bound over for trial on that charge, as well as on the charge of “lewdness with a minor” which, of course, the evidence amply justified.
Whether the acts established would warrant more than one “lewdness” count, and therefore more than one penalty, is not before us. What is before us is this question: Shall this court redefine “sexual penetration” so as to make sexual penetration unnecessary?
As noted, the “sexual penetration” allegedly committed by Maes was fellatio. See NRS 200.364(2). “Fellatio” is defined as “[a]n act of sexual perversion in which the penis is introduced into the mouth of another; ...” Blakiston’s New Gould Medical Dictionary 441 (2d ed. 1956). Courts have “long recognized the analogy between [acts of] sodomy and rape, . . . and that the principles of law applicable to rape apply to sodomy.” Hopper v. State, 302 P.2d 162, 165 (Okl.Cr. 1956). Penetration, however slight, must be shown. People v. Hickok, 216 P.2d 140 (Cal.App. 1950); People v. Angier, 112 P.2d 659 (Cal.App. 1941); Hopper, cited above; see State v. Alkhowarizmi, 421 P.2d 871 (Ariz. 1966); State v. Shambo, 322 P.2d 657 (Mont. 1958); State v. Charley, 291 P.2d 673 (Wash. 1955); cf. People v. Milo, 201 P.2d 556 (Cal.App. 1949); People v. Coleman, 127 P.2d 309 (Cal.App. 1942).2 “A mere contact of the mouth with the sexual organ of another, either by a ‘kissing’ or a ‘licking,’ cannot be construed” as a sexual assault. Angier, cited above at 660.
Therefore, because the record shows Maes did not place “the penis of the said [victim] ... in the mouth of said Defendant,” as charged in the information, an element necessary to Count I was not shown by the State. NRS 171.206. Accordingly, the *718district court should have granted appellant’s habeas challenge to that charge, allowing the “lewdness” count to proceed to trial. Cf. Sheriff v. Dearing, 89 Nev. 255, 510 P.2d 874 (1973).
*717“A person who subjects another person to sexual penetration . . . against the victim’s will ... is guilty of sexual assault.” See also NRS 201.193 which provides: “Any sexual penetration, however slight, is sufficient to complete the crime against nature.”

NRS 200.366(1), provides, in pertinent part:


See Fields v. Sheriff, 93 Nev. 640, 572 P.2d 213 (1977), where we rejected a constitutional challenge to the “sexual assault” statute.